
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(dd)


November 1, 2002
(as modified through September 10, 2004)

Mr. Steven Wolff
8017 Parkeast Court
Centerville, OH 45458

Dear Steve:

        DPL Inc. ("DPL") and its subsidiary, The Dayton Power and Light Company
("DP&L") hereinafter collectively referred to as the "Company", considers the
establishment and maintenance of a sound and vital management to be essential to
protecting and enhancing the best interests of the Company and its shareholders.
In this connection, the Company recognizes that, as is the case with many
publicly held corporations, the possibility of a Change of Control (as defined
in paragraph 2) can raise distracting and disrupting uncertainties and questions
among management personnel, can interfere with their whole-hearted attention and
devotion to the performance of their duties, and can even lead to their
departure, all to the detriment of the best interests of the Company and its
shareholders. Accordingly, the Board of Directors of DPL (the "Board of
Directors") and the Board of Directors of DP&L have determined that the best
interests of the Company and its shareholders would be served by assuring to
certain executives of the Company, including yourself, the protection provided
by an agreement which defines the respective rights and obligations of the
Company and the executive in the event of termination of employment subsequent
to a Change of Control.

        In order to effect the foregoing, this letter agreement sets forth the
Company's agreement to extend to you certain benefits upon a termination of
employment whenever occurring and to set forth the severance benefits which the
Company agrees will be provided to you in the event your employment with the
Company or, in the case of a Change of Control described in clause (iv) of
paragraph 2, with the successor to the Company is terminated subsequent to a
Change of Control under the circumstances described in paragraph 3 below.

1. OPERATION AND TERM OF AGREEMENT.

        This agreement shall become effective immediately upon the execution
hereof. This agreement shall continue until May 1, 2004, and shall automatically
renew for each consecutive twelve month period thereafter (i.e., May 1st to
April 30th), unless either the Company provides you or you provide the Company a
one (1) year prior written notice of its or your intention not to renew this
agreement. Notwithstanding the foregoing, the term of this agreement shall
continue in effect for a period of not less than thirty-six (36) months after
each Change of Control occurring during the term of this agreement; and any
benefit that accrues to you pursuant to the terms of this agreement shall
continue to be an obligation of the Company and enforceable by you until paid in
full, notwithstanding the subsequent termination of this agreement; provided
however that if the event constituting a Change of Control is either the
commencement of a tender offer, or the entering into of an agreement referred to
in item (ii) or (iii) of paragraph 2, and such tender offer is still pending or
such agreement has not been consummated at the end of the thirty-six month
period applicable to such Change of Control, then without limitation of the
other provisions of this paragraph, such thirty-six month period shall be
extended through the date on which the tender offer or agreement is either
(a) terminated or abandoned or (b) consummated, whichever occurs first, and the
thirty-six month period provided for in paragraph 3.A. shall also be so
extended. If more than one Change of Control occurs during the term of this
agreement, the provisions of this agreement shall be applicable to each such
Change of Control.

--------------------------------------------------------------------------------




1.A. TERMINATION FOR ANY REASON.

        Notwithstanding any other provisions of this agreement to the contrary,
upon termination of employment for any reason at any time, the following shall
be paid or made available to you in compensation for services previously
rendered:

(i)The Company shall pay to you in a lump sum in cash not later than the Date of
Termination (as defined in paragraph 4) your full base salary through the Date
of Termination at the rate in effect at the Date of Termination; and also the
amount of the award or awards, if any, with respect to any completed period or
periods which, pursuant to the Management Incentive Compensation Program or any
other Company incentive compensation plan in which you are then participating
(other than any deferred compensation plan in which a contrary installment
payment election has been made), has been determined to have been earned by you
but which has not yet been paid to you.

(ii)The Company shall pay or make available to you all other accrued benefits of
any kind to which you are, or would otherwise have been, entitled through the
Date of Termination (as defined in paragraph 4).


2. CHANGE OF CONTROL.

        Except as provided in paragraph 1.A. above, no benefits shall be payable
hereunder unless there shall have been a Change of Control, as defined below,
and your employment by the Company shall thereafter have been terminated in
accordance with paragraph 3 below. For purposes of this agreement, a "Change of
Control' means any change in control of DPL, or its principal subsidiary, DP&L,
of a nature that would be required to be reported in response to Item 6 (e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the "Exchange Act') as determined by the Board of Directors of
DPL in its sole discretion; provided that, without limitation, such a Change of
Control shall be deemed to have occurred if (i) any "person' (as such term is
defined in Sections 13 (d) and 14 (d) (2) of the Exchange Act; hereafter, a
"Person') other than DPL or DP&L or an entity then directly or indirectly
controlling, controlled by or under common control with DPL or DP&L is on the
date hereof or becomes or commences a tender offer to become the beneficial
owner, directly or indirectly, of securities of DPL or DP&L representing (A) 15%
or more of the combined voting power of the then outstanding securities of DPL
or DP&L if the acquisition of such beneficial ownership or such tender offer is
not approved by the Board of Directors of DPL prior to the acquisition or the
commencement of such tender offer or (B) 50% or more of such combined voting
power in all other cases; (ii) DPL or DP&L enters into an agreement to merge or
consolidate itself, or an agreement to consummate a "combination' or "majority
share acquisition' in which it is the "acquiring corporation' (as such terms are
defined in Ohio Rev. Code § 1701.01 as in effect on December 31, 1990) and in
which shareholders of DPL or DP&L, as the case may be, immediately prior to
entering into such agreement, will beneficially own, immediately after the
effective time of the merger, consolidation, combination or majority share
acquisition, securities of DPL or DP&L or any surviving or new corporation, as
the case may be, having less than 50% of the "voting power' of DPL or DP&L or
any surviving or new corporation, as the case may be, including "voting power'
exercisable on a contingent or deferred basis as well as immediately exercisable
"voting power', excluding any merger of DPL into DP&L or of DP&L into DPL;
(iii) DPL or DP&L enters into an agreement to sell, lease, exchange or otherwise
transfer or dispose of all or substantially all of its assets to any Person
other than to a wholly owned subsidiary or, in the case of DP&L, to DPL or a
wholly owned subsidiary(ies) of DPL; but not including (A) a mortgage or pledge
of assets granted in connection with a financing or (B) a spin-off or sale of
assets if DPL continues in existence and its common shares are listed on a
national securities exchange, quoted on the automated quotation system of a
national securities association or traded in the over-the-counter market;
(iv) any transaction referred to in (ii) or (iii) above is consummated; or
(v) those persons serving as directors of DPL or DP&L on February 1,

2

--------------------------------------------------------------------------------




2000 (the "Original Directors') and/or their Successors do not constitute a
majority of the whole Board of Directors of DPL or DP&L, as the case may be (the
term "Successors' shall mean those directors whose election or nomination for
election by shareholders has been approved by the vote of at least two-thirds of
the Original Directors and previously qualified Successors serving as directors
of DPL or DP&L, as the case may be, at the time of such election or nomination
for election).

3. TERMINATION FOLLOWING CHANGE OF CONTROL.

        A.    If any of the events described in paragraph 2 constituting a
Change of Control shall have occurred, then upon any subsequent termination of
your employment at any time within thirty-six months following the occurrence of
any such event, you shall be entitled to the benefits set forth in paragraph 5,
unless such termination is

(i)by the Company because of your Disability or for Cause;

(ii)by you without Good Reason, except that if no Change of Control has occurred
other than the commencement of a tender offer or the entering into of an
agreement referred to in item (ii) or (iii) of paragraph 2 by you for any
reason; or

(iii)because of your death.

Notwithstanding the foregoing sentence and any other provision herein to the
contrary, if (a) the event constituting the Change of Control is only the
commencement of a tender offer or the entering into of an agreement referred to
in item (ii) or (iii) of paragraph 2 above, (b) the tender offer or agreement is
abandoned or terminated, and (c) a majority of the Original Directors and/or
their Successors (as defined in paragraph 2 above) of DPL Inc. determine that
the tender offer or agreement will not effectuate or otherwise result in a
subsequent Change of Control and gives you written notice of such determination,
then, as to that particular event only, a subsequent termination of your
employment will not entitle you to the benefits set forth in paragraph 5.

        For purposes of this agreement, termination of your employment shall be
deemed to have occurred within thirty-six months following the occurrence of a
Change of Control if a Notice of Termination (as defined in paragraph 4) with
respect thereto is given within such three year period.

        B.    As used in this agreement, the terms "Disability", "Cause" and
"Good Reason" shall have the meaning set forth below:

(i)Disability. "Disability" shall mean, for the purposes of this agreement, your
inability to perform the duties required of you on a full-time basis for a
period of six consecutive months because of physical or mental illness or other
physical or mental disability or incapacity, followed by the Company giving you
thirty days' written notice of its intention to terminate your employment by
reason thereof, and your failure because of physical or mental illness or other
physical or mental disability or incapacity to resume the full-time performance
of your duties within such period of thirty days and thereafter perform the same
for a period of two consecutive months.

(ii)Cause. "Cause" shall mean (a) commission of a felony, (b) embezzlement,
(c) the illegal use of drugs, or (d) if no Change of Control has occurred other
than the commencement of a tender offer and/or the entering into of an agreement
referred to in items (ii) or (iii) of paragraph 2, the failure by you to
substantially perform your duties with the Company (other than any such failure
resulting from your physical or mental illness or other physical or mental
incapacity) as determined by the Board of Directors. Notwithstanding the
foregoing, Cause shall not be deemed to exist unless and until there shall have
been delivered to you a copy of a resolution duly adopted by written consent of
not less than three-fourths of the number of directors then in office (after
reasonable notice to you and an opportunity for you, together

3

--------------------------------------------------------------------------------



with you counsel, to be heard at a meeting of the Board of Directors called and
held for that purpose), finding that in the good faith opinion of the Board of
Directors you were guilty of conduct set forth above in clauses (a), (b), (c) or
(d) of the first sentence of this subparagraph and specifying the particulars
thereof in detail.

(iii)Good Reason. "Good Reason" shall mean:

(a)The assignment to you, without your express consent, of any duties
inconsistent with the written objectives approved by the Company with respect to
your position, duties, responsibilities and status with the Company in effect
immediately prior to a Change of Control, or a change in your reporting
responsibilities, titles or offices as described in the Company's written
objectives in effect immediately prior to a Change of Control, or your removal
from or any failure to re-elect you to any of such positions or offices, except
in connection with the termination of your employment for Disability or Cause,
or by you other than for Good Reason, or as a result of your death.

(b)Failure by the Company to increase your annual base salary, at the time when
salary adjustments were historically made by the Company prior to the Change of
Control, by an amount which at least equals on a percentage basis the average
percentage increase in your base salary during the three (3) full calendar years
immediately preceding the Change of Control.

(c)A reduction by the Company of your base salary as in effect on the date
hereof or as the same may be increased from time to time.

(d)Failure by the Company to continue in effect any benefit or compensation plan
(including but not limited to the Company's Management Incentive Compensation
Program, Key Employees Deferred Compensation Plan or any other pension, employee
stock ownership, life insurance, medical, health and accident, or disability
plan) in which you are participating at the time of a Change of Control or plans
providing you with substantially similar benefits; or the taking of any action
by the Company which would adversely affect your participation in or materially
reduce your benefits under any of such plans or deprive you of any material
fringe benefit enjoyed by you at the time of the Change of Control; or the
failure by the Company to provide you with the number of paid vacation days to
which you would then be entitled in accordance with the Company's vacation
policy in effect at the time of the Change of Control.

(e)The relocation of the Company's principal executive offices to a location
outside Montgomery County, Ohio, if at the time of a Change of Control you are
based at the Company's principal executive offices.

(f)The Company's requiring you to be based anywhere more than fifty miles from
the location where you are based at the time of a Change of Control (except for
required travel on the Company's business to an extent substantially consistent
with your business travel obligations as they existed at the time of a Change of
Control); or, in the event you consent to being based anywhere more than fifty
miles from such location, the failure by the Company to pay (or reimburse you
for) all reasonable moving expenses incurred by you relating to a change of your
principal residence in connection with such relocation and to indemnify you
against any loss (defined as the difference between the actual sale price of
such residence after the deduction of all real estate brokerage charges and
related selling expenses and the higher of (1) your aggregate investment in such
residence or (2) the fair market value of such residence as determined by a real
estate appraiser designated by you and reasonably satisfactory to the Company
realized upon the sale of such residence in connection with any such change of
residence.

4

--------------------------------------------------------------------------------



(g)The Company's requiring you to perform duties or services which necessitate
absence overnight from your place of residence, because of travel involving the
business or affairs of the Company, to a degree not substantially consistent
with the extent of such absence necessitated by such travel during the period of
twelve months immediately preceding a Change of Control.

(h)The failure of the Company to obtain the assumption of this agreement by any
successor as provided in paragraph 7 hereof.

(i)The Company's termination of your employment without satisfying any
applicable requirements of subparagraph (ii) above or of paragraph 4.

(j)If, within thirty-six months after the date of a Change of Control you
determine in good faith that due to the Change of Control, you are not able to
effectively discharge your duties.

        C.    Should your employment be terminated because of a Disability
within thirty-six (36) months following the occurrence of a Change of Control,
you shall be entitled to receive benefits under any Company employee salary
continuation plan or employee disability insurance plan then in effect in
accordance with the then applicable terms thereof; provided that if the Change
of Control is other than a Change of Control consisting only of the commencement
of a tender offer and/or the entering into of an agreement referred to in item
(ii) or (iii) of paragraph 2 above, you shall be entitled to receive such
benefits or benefits under any similar plan in effect as of the date of the
occurrence of such Change of Control, whichever shall result in the highest
amount of benefits being paid to you as a result of the Disability in question.

        D.    If subsequent to a Change of Control your employment is terminated
by the Company for Cause, the Company shall pay or make available to you, in
compensation for services previously rendered, the amounts provided under
paragraph 1.A. above; and the Company shall thereupon have no further obligation
to you under this agreement.

4. NOTICE UPON TERMINATION.

        A.    Any termination of your employment subsequent to a Change of
Control, unless by you without Good Reason or because of your death, shall be
consummated by written Notice of Termination given to the other party. For
purposes of this agreement, "Notice of Termination" shall mean a notice given by
the Company, or by you following the event specified in subparagraph 3.B(iii),
which indicates the specific termination provision or provisions in this
agreement relied upon, if any, and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment.

        B.    "Date of Termination" shall mean

(i)if your employment is terminated by the Company for Cause, the date specified
in the Notice of Termination;

(ii)if you terminate your employment for Good Reason, the date specified in your
Notice of Termination; or

(iii)if your employment is terminated by the Company or by you for any other
reason, the date of such termination.

5. COMPENSATION UPON TERMINATION.

        A.    If you are entitled to benefits under paragraph 3.A., then

5

--------------------------------------------------------------------------------



(i)The Company shall pay to you as severance pay in a lump sum in cash not later
than the Date of Termination (or in the case of payments under (e), if, and to
the extent the amount of such payments are not known or calculable as of such
due date, as soon as the amount is known and calculable), subject, however, to
any contrary deferral election you may have made with respect thereto, the
amounts determined as provided below:

(a)In the event the Date of Termination precedes the completion of a period in
which, pursuant to the Management Incentive Compensation Plan or any other
Company incentive compensation plan in which you are then participating or have
participated (except for the MSIP), you could have earned compensation
thereunder had your employment not been terminated prior to the completion of
such period, or in the event the Date of Termination precedes the determination
of compensation that you have earned for a completed period under the Management
Incentive Compensation Plan or other incentive plan, then, with respect to each
such period, you shall be entitled to an amount equal to the average of the
three highest of the last 10 annual award payments made to you under the
Management Incentive Compensation Plan or other incentive plan prior to the Date
of Termination (or for the years you have participated in the Plan, if less than
10), including any portion of any such payments which you elected to defer to
your Standard Deferral Account in the Company's Key Employees Deferred
Compensation Plan.

(b)In lieu of further salary payments to you for periods subsequent to the Date
of Termination, an amount equal to 200% of the sum of (1) your annual base
salary (which base salary is computed before deduction for any deferred
compensation or other employee deferrals) at the rate in effect as of Date of
Termination (or, if higher, at the rate in effect at the time of the Change of
Control) plus (2) the average of the three highest of the last 10 annual award
payments made to you under the Company's Management Incentive Compensation Plan
prior to the Date of Termination (or for the years you have participated in the
Plan if less than 10), including any portion of any such payments which you
elected to defer to your Standard Deferral Account in the Company's Key
Employees Deferred Compensation Plan.

(c)In consideration of your agreeing to the following covenants in this
paragraph 5.A.(i)(c), if you are due an amount under paragraph 5.A.(i)(b), an
additional amount equal to one-half (1/2) the amount determined under
paragraph 5.A.(i)(b). In consideration of the Company's agreement to make this
payment per the terms of this paragraph 5.A.(i)(c), you agree that in the event
and only in the event that you receive any payments under this paragraph 5.A.,
then during the term of your employment with the Company and for a period of two
years after termination of your employment for any reason, you will not, without
our prior written consent, engage, participate or be interested, directly or
indirectly, in any business: (i) which is engaged in Ohio, Indiana, Kentucky,
Michigan and/or Pennsylvania in providing (as a public utility or otherwise) gas
and/or electric power or services on a retail and/or wholesale basis or in
providing energy marketing, aggregation and/or procurement services or
(ii) which is engaged in any other business being conducted or proposed to be
conducted by the Company.


Furthermore, you agree that, during the aforementioned two year period, you will
not (i) directly or indirectly, solicit for employment with yourself or any firm
or entity with which you are associated, any employee of the Company or
otherwise disrupt, impair, damage or interfere with the Company's relationship
with its employees; (ii) solicit for your own behalf or on behalf of any other
person(s), any customer of the Company that has purchased goods from the Company
at any time in the twelve (12) months preceding your date of termination or that
the Company is actively soliciting, for the purpose of

6

--------------------------------------------------------------------------------



marketing or distributing any product or service competitive with any product or
service then offered by the Company in any geographic market where the Company
is doing or preparing to do business; or (iii) engage yourself or be affiliated
with any person(s), in the development or marketing, including but not limited
to the establishment of product prices, of any product which will compete with
any product the Company is then developing or marketing in any geographic market
where the Company is doing or preparing to do business.

At all times, you (i) will keep all confidential, nonpublic and/or proprietary
information (including, for example, trade secrets, financial information,
customer information and business and strategic plans) of the Company
(regardless of when you became aware of such information) in strict confidence
and (ii) will not, directly or indirectly, use or disclose to any person in any
manner any of such information, except to the extent directly related to and
required by your performance of the duties assigned to you by the Company. You
will take all appropriate steps to safeguard such information and to protect it
against unauthorized disclosure, misuse, loss or theft. Upon termination of your
employment, you will promptly return to the Company, without retaining any
copies, all written or computer readable material containing any of such
information, as well as all other property and records of the Company, in your
possession or control.

The payment under this paragraph 5.A.(i)(c) and the payment under
paragraph 5.A.(i)(b) are herein together referred to as the "Additional
Compensation Payment."

Notwithstanding the above, you may elect to defer payment of all or a portion of
the Additional Compensation Payment by executing and delivering to the Company a
Deferral Election Form in the form attached as Exhibit A, in which event the
portion of the Additional Compensation Payment so deferred shall be credited to
your Standard Deferral Account in the Company's Key Employees Deferred
Compensation Plan.

(d)Anything in the Management Incentive Compensation Plan or any action taken by
the Board of Directors or any committee of the Board of Directors pursuant
thereto to the contrary notwithstanding, any awards, whether in cash or Company
shares, made under such plan prior to the Date of Termination which have been
credited to your account but the payment of which has been deferred.

(e)Any amount payable under paragraph 9 hereof.



(ii)The Company shall, at its expense, maintain in full force and effect for
your continued benefit all life insurance, health and accident, and disability
plans, programs and arrangements in which you were entitled to participate
immediately prior to the Date of Termination, or, if more favorable to you, on
the date of a prior Change of Control, provided that your continued
participation is possible under the terms of such plans, programs and
arrangements. In the event that the terms of any such plan, program or
arrangement do not permit your continued participation or that any such plan,
program or arrangement is discontinued or the benefits thereunder materially
reduced, the Company shall arrange to provide, at its expense, benefits to you
which are substantially similar to those which you were entitled to receive
under such plan, program or arrangement immediately prior to the Date of
Termination. The Company's obligation under this subparagraph (ii) shall
terminate on the earliest of the following dates:

(a)the third anniversary date of the Date of Termination; or

(b)the date an essentially equivalent and no less favorable benefit is made
available to you at no cost by a subsequent employer.

7

--------------------------------------------------------------------------------





At the end of the applicable period of coverage set forth above, you shall have
the option to have assigned to you, at no cost and with no apportionment of
prepaid premiums, any assignable insurance owned by the Company and relating
specifically to you.

(iii)In the event that because of their relationship to you, members of your
family or other individuals are covered by a plan, program, or arrangement
described in subparagraph (ii) above immediately prior to the Date of
Termination, the provisions set forth in the above subparagraph shall apply
equally to require the continued coverage of such persons; provided, however,
that if under the terms of any such plan, program or arrangement, any such
person would have ceased to be eligible for coverage during the period in which
the Company is obligated to continue coverage for you, nothing set forth herein
shall obligate the Company to continue to provide coverage which would have
ceased even if you had remained an employee of the Company during such period.

        B.    The benefits provided under this agreement shall not be treated as
damages, but rather shall be treated as severance compensation to which you are
entitled under the terms and conditions provided herein. You shall not be
required to mitigate the amount of any benefit provided under this agreement by
seeking other employment or otherwise.

6. RIGHTS AS FORMER EMPLOYER.

        Nothing contained in this agreement shall be construed as preventing
you, and shall not prevent you, following any termination of your employment
whether pursuant to this agreement or otherwise, from thereafter participating
in any benefit or insurance plans, programs or arrangements (including, without
limitation thereto, any retirement plans or programs) in the same manner and to
the same extent that you, as a former employee of the Company, would have been
entitled to participate had this agreement not have been entered into.

7. SUCCESSORS.

        The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement to expressly and
unconditionally assume and agree to perform this agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of such succession shall be a breach of this
agreement and shall entitle you to compensation from the Company in the same
amount and on the same terms as you would be entitled hereunder if you
terminated your employment for Good Reason regardless of whether you in fact
have done so, except that for purposes of implementing the foregoing, the date
on which any such succession becomes effective shall be deemed the Date of
Termination.

        The above provisions of this paragraph 7 shall not apply to a) a
spin-off or sale of assets, or b) a transaction described in item (ii) of
paragraph 2 above involving only DP&L if in each case DPL continues in existence
and its common shares are listed on a national securities exchange, quoted on
the automated quotation system of a national securities association or traded in
the over-the-counter market.

        This agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amounts would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid to such beneficiary or
beneficiaries as you shall have designated by written notice delivered to the
Company prior to your death or, failing written notice, to your estate.

8

--------------------------------------------------------------------------------




8. LEGAL FEES.

        The Company shall reimburse you in full for all legal fees and expenses
reasonably incurred by you in connection with this agreement (including, without
limitation, all such fees and expenses, if any, incurred in contesting or
disputing any termination of your employment subsequent to a Change of Control
or in seeking to obtain or enforce any right or benefit provided by this
agreement, regardless of the outcome, unless, in the case of a legal action
brought by you or in your name, a court finally determines that such action was
not brought in good faith by you).

9. GROSS-UP PAYMENT.

        In the event that any payment pursuant to this agreement or any other
agreement will be subject to the tax (the "Excise Tax") imposed by Section 4999
of the Internal Revenue Code of 1986 ("Code") or any successor or similar
provision, the Company shall pay you an additional amount (the "Gross-Up
Payment") such that the net amount retained by you after deduction of any Excise
Tax on such payments (excluding payments pursuant to this paragraph 9), and
after deduction for any federal, state and local income tax and Excise Tax upon
the payment provided for by this paragraph, shall be equal to the amount of such
payments (excluding payments pursuant to this paragraph 9) before payment of any
Excise Tax (hereinafter the "Excise Tax Compensation Net Payment"). For purposes
of determining whether any of such payments will be subject to the Excise Tax
and the amount of such Excise Tax, any payments or benefits received or to be
received by you in connection with a Change of Control or your termination of
employment shall be treated as "parachute payments" within the meaning of
Section 280G of the Code, and all "excess parachute payments" within the meaning
of Section 280G of the Code shall be treated as subject to the Excise Tax,
unless in the opinion of tax counsel selected by the Company's independent
auditors and acceptable to you such payments or benefits do not constitute
parachute payments or excess parachute payments. For purposes of determining the
amount of the Gross-Up Payment, you shall be deemed to pay all federal income
taxes at the highest marginal rate of federal income taxation in the calendar
year in which the Gross-Up Payment is to be made and state and local income
taxes at the highest marginal rates of taxation in the state and locality of
your residence on the Date of Termination, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes. In the event that the Excise Tax is subsequently determined to be
less than the amount taken into account hereunder at the time of termination of
your employment, you shall repay to the Company, at the time that the amount of
such reduction in Excise Tax is finally determined, an amount necessary so that
the total payments hereunder equal the Excise Tax Compensation Net Payment, plus
interest on the amount of such repayment at a rate equivalent to the rate
described in Section 280G (d) (4) of the Code. In the event that the Excise Tax
is determined to exceed the amount taken into account hereunder at the time of
the termination of your employment, the Company shall make an additional
Gross-Up Payment in respect of such excess (plus any interest payable with
respect to such excess) at the time that the amount of such excess is finally
determined.

        The Gross-Up Payment shall be paid not later than the Date of
Termination or, if and to the extent such payment is not known or calculable as
of such date, as soon as the amount is known and calculable.

10. AGREEMENT TO PROVIDE SERVICES.

        In the event that (i) a Person commences a tender offer to become the
beneficial owner, directly or indirectly, of securities of DPL or DP&L
representing fifteen percent (15%) or more of the combined voting power of the
then outstanding securities of DPL or DP&L, as the case may be, or (ii) a Change
of Control occurs consisting of the entering into of an agreement referred to in
item (ii) or (iii) of paragraph 2 above, you agree that you will perform
services for the Company and that

9

--------------------------------------------------------------------------------




you will not voluntarily terminate your employment with the Company until the
first to occur of the following:

(i)the abandonment or termination of such tender offer or the transaction that
is the subject of the agreement; or

(ii)the occurrence of a Change of Control (other than the commencement of the
tender offer or the entering into of an agreement referred to in item (ii) or
(iii) of paragraph 2 above).


11. FUNDING OF MASTER TRUST.

        Upon a Change of Control, the Company shall immediately transfer to the
Amended and Restated Master Trust dated February 1, 1995, as amended (or to an
Other Trust as defined in such Trust) previously established to secure the
Company's obligations to participants under various Company deferred and
incentive compensation plans, cash in an amount sufficient to fund all payments
which would be made to you hereunder if your employment was terminated on the
date of the Change of Control under circumstances in which payments under
paragraph 5 hereof would become due and payable to you, including, without
limitation, cash in an amount sufficient to fund payments of all future medical,
life insurance, accident and disability plans as provided in paragraphs 5.A
(ii) and (iii) hereof, and the Gross-Up Payment as defined in paragraph 9 above,
in each case based on reasonable estimates.

12. NOTICES.

        All notices required or permitted to be given under this agreement shall
be in writing and shall be mailed (postage prepaid by either registered or
certified mail) or delivered, if to the Company, addressed to

(a)Prior to a Change of Control, to the Corporate Secretary of the Company at:

The Dayton Power and Light Company
MacGregor Park
1065 Woodman Drive
Dayton, Ohio 45432
Attention: Corporate Secretary

(b)After a Change of Control, to the Trustees at:

Chernesky, Heyman & Kress P.L.L.
Suite 1100
10 Courthouse Plaza, S.W.
Dayton, Ohio 45402
Attn: Richard J. Chernesky, Esq.
Richard A. Broock, Esq.
Frederick J. Caspar, Esq.

and if to you, addressed to

W. Steven Wolff
8017 Parkeast Court
Centerville, OH 45458

Any party may change the address to which notices to such party are to be
directed by giving written notice of such change to the other parties in the
manner specified in this paragraph.

10

--------------------------------------------------------------------------------



13. MISCELLANEOUS.

        No provision of this agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing, signed by
you and such officer of the Company as may be specifically designated by the
Board of Directors. No waiver by any party hereto at any time of any breach by
any other party hereto of, or of compliance by such other party with, any
condition or provision of this agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
agreement.

14. GOVERNING LAW.

        The validity, interpretation, construction and performance of this
agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflicts of law thereof.

15. VALIDITY.

        The provisions of this agreement are divisible; if any provision of this
agreement is ruled invalid or unenforceable by any court, such invalidity or
enforceability, shall not affect the validity or enforceability of any other
provision, which shall remain in full force and effect; and such provision shall
be modified by such court consistent with the intent of the parties to the
extent necessary to render it valid and enforceable, if possible.

16. NO RIGHT TO EMPLOYMENT.

        Nothing in this agreement shall confer upon you the right to continue
employment with the Company, or obligate you to continue employment with the
Company (except as provided in paragraph 10); nor shall it interfere with the
rights of the Company to discharge you or take other action with respect to you,
subject to the Company's providing the benefits specified herein in accordance
with the terms hereof.

        If this letter correctly sets forth our agreement on the subject matter
hereof, please so confirm by signing and returning the enclosed copy.

    Very truly yours,
 
 
DPL INC.
 
 
By:
    

--------------------------------------------------------------------------------

    Its:     

--------------------------------------------------------------------------------


 
 
THE DAYTON POWER AND LIGHT COMPANY
 
 
By:
    

--------------------------------------------------------------------------------

    Its:     

--------------------------------------------------------------------------------

Confirmed and agreed to:

--------------------------------------------------------------------------------

W. Steven Wolff    
Date:
 
    

--------------------------------------------------------------------------------


 
 

11

--------------------------------------------------------------------------------



EXHIBIT A

THE DAYTON POWER AND LIGHT COMPANY

SEVERANCE LETTER AGREEMENT

DEFERRAL ELECTION FORM

DEFERRAL INSTRUCTIONS:

        Pursuant to the provisions of that severance letter agreement (the
"Letter Agreement") among The Dayton Power and Light Company, DPL Inc., and the
below referenced executive (the "Participant"), the Participant may defer
certain benefits under the Letter Agreement. Amounts so deferred under the
Letter Agreement will be paid in accordance with the Participant's Election as
provided below to the extent that it is consistent with the terms and conditions
of the Plan.

Election to Defer:

        I elect to defer the following percentage or dollar amount of the
Additional Compensation Payment to which I am entitled pursuant to
paragraph 5.A. of the Letter Agreement, which amounts shall be credited to my
Standard Deferral Account in the Key Employees Deferred Compensation Plan of The
Dayton Power and Light Company.

$                 or                 %

ELECTION (PAYMENT) INSTRUCTIONS:

        1.     Payments. Payments shall be made or commence from my Standard
Deferral Account by no later than the January 31 immediately following (check
one):

    a.            a specified date either before or after termination of
employment (Specify Date:                        ); or
 
 
b.
 
      
 
at such date as I reach the age at which I can earn unlimited amounts without
reduction of benefits under the Social Security Act and the regulations
promulgated thereunder.

        Such payments from my account shall be paid as follows (check one):

    a.            lump sum payment; or
 
 
b.
 
      
 
annually over a period of up to twenty years. (Specify number of
years                        ).

        Upon my death (check one):

                 payments to my beneficiary shall continue or commence in the
same method to be paid to me as elected above.
 
 
 
 
      
 
payments are to be made to my beneficiary in a lump sum.

12

--------------------------------------------------------------------------------



DESIGNATION OF BENEFICIARIES

        All payments required to be made under the Plan to my designated
beneficiary in the event of my death shall be made to the following person:

Name of designated beneficiary:       

--------------------------------------------------------------------------------

   
Address of designated beneficiary:
 
    

--------------------------------------------------------------------------------


 
 
 
 
    

--------------------------------------------------------------------------------


 
 
 
 
    

--------------------------------------------------------------------------------


 
 

        If the above-designated beneficiary does not survive me, the payments
will be made to the following successor beneficiary (or to my estate on failure
to designate otherwise):

Name of designated beneficiary:       

--------------------------------------------------------------------------------

   
Address of designated beneficiary:
 
    

--------------------------------------------------------------------------------


 
 
 
 
    

--------------------------------------------------------------------------------


 
 
 
 
    

--------------------------------------------------------------------------------


 
 
 
 
    

--------------------------------------------------------------------------------


 
 
    
 
 
 
 
 
 


--------------------------------------------------------------------------------

Signature of Executive
 
 
 
 


--------------------------------------------------------------------------------

Date
 
 

        This Deferral Election Form was received by the Secretary of the Company
on                        .

   

--------------------------------------------------------------------------------

Secretary

13

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(dd)

